Citation Nr: 0921218	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  04-34 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Samuel L. Steelman, Jr. 


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the appellant's 
request to reopen a claim of entitlement to service 
connection for a low back disorder.

In November 2005, the appellant testified at a personal 
hearing before a Veterans Law Judge. A copy of the transcript 
of that hearing is of record.

In a July 2006 decision, the Board found that the Veteran had 
submitted new and material evidence to reopen his claim and 
remanded the issue for further development.   In a March 2007 
decision, the Board denied the claim.  In December 2007, a 
motion for reconsideration was denied.

The Veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  In August 2008, the 
Court issued an order that granted a joint motion for remand, 
vacated the Board decision, and remanded the matter to the 
Board for action in compliance with the joint motion. The 
case has been returned to the Board for further appellate 
review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

A chronic low back disorder was not shown during service or 
for years thereafter, and any currently diagnosed low back 
disorder is not related by competent evidence to service.



CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active military service, and lumbar arthritis may not be 
presumed to have been so presumed. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the appellant in December 2003 and 
August 2006 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain. 

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim. VA provided adequate notice of how disability ratings 
and effective dates are assigned.  The claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and the claimant was provided the opportunity 
to present pertinent evidence and testimony.  There is not a 
scintilla of evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 

Further, in determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a Veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are: (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the Veteran's service.

The types of evidence that "indicate" that a current 
disability "may be associated" with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

In this case, the Veteran has not been afforded a VA 
examination for his claim for service connection for a low 
back disorder because the evidence is adequate to address the 
appeal. Based on the facts of this case, the Board has no 
duty to provide a VA examination or obtain a medical opinion, 
even under the low threshold of McClendon that the threshold 
for showing this association is a low one.

Hence, the case is ready for adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).  



Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b). Service connection may also 
be warranted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis (degenerative 
joint disease), are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference. Indeed, the United States 
Court of Appeals for Veterans Claims (Court) has provided 
guidance for weighing medical evidence. The Court has held, 
for example, that a post service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence. Grover v. West, 
12 Vet. App. 109, 112 (1999). In addition, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record. Miller 
v. West, 11 Vet. App. 345, 348 (1998). Further, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed. Green v. Derwinski, 1 Vet. App. 121, 124 (1991). A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional. 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). Also, a 
medical opinion is inadequate when unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). 
Finally, a medical opinion based on an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993). In sum, the weight to be accorded the various 
items of medical evidence in this case must be determined by 
the quality of the evidence and not necessarily by its 
quantity or source.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence. See Owens v. 
Brown, 7 Vet. App. 429 (1995). Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim. If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed. 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Background

In September 1981 the Veteran was treated for back pain.  He 
reported hurting his back at work while lifting cement bags.  
He was diagnosed with a lumbosacral strain, and he thereafter 
received follow-up outpatient care.

At a November 2005 hearing the Veteran and a friend testified 
that they were both injured in a 1976 motor vehicle injury 
while the Veteran was on leave.  The Veteran was reportedly 
driving a jeep when he was struck by another car and thrown 
from his vehicle. He went to the Ridgewood Hospital where he 
was examined and sent home.  The Veteran was not admitted 
into the hospital. He only remembered that he was treated by 
Dr. Rose and prescribed muscle relaxers. 

He testified that he requested and was granted an additional 
month's emergency medical leave because he "could not 
travel" due to his back injury. He received no further 
treatment in service for any low back disorder, nor did he 
report any back pain during his remaining period of service. 
The Veteran testified that he could not obtain records 
pertaining to the Jeep accident in 1976.

The Veteran also testified that he sought treatment for his 
back disorder in approximately 1979, and continued to have 
problems with his back up until an automobile accident in 
1992 when he saw a chiropractor who diagnosed disc problems. 
An MRI revealed a T-11 injury which the chiropractor said 
indicated an old injury.  

He was rear ended in another automobile accident in August 
1992, 18 years after service.  An October 1992 private 
medical record noted complaints of lower back pain, left leg 
pain, and left foot numbness.  X-rays revealed L4-L5 disc 
bulging.  The examiner suspected a small disc hernia at L4-S1 
based on sagittal view; and some evidence of bulging 
posteriorly at T11-T12.

A November 1992 letter from P. Kent Thrush, M.D., noted that 
the Veteran was involved in an automobile accident in August 
1992, was struck from behind by another vehicle, and was not 
wearing a seat belt.

A December 1992 CT of the lumbosacral spine conducted from 
Plateau Medical Center showed presence of bulging disc at the 
level of L4-L5 and L5-S1, with pressure on the thecal sac, 
without abnormality of neural foramina, and no pressure on 
the exiting nerve root.

Records from the Cleveland Clinic Hospital include MRI and CT 
scans revealing evidence of bulging discs and some slight 
foraminal narrowing at L4-5 and L5-S1 as a result of an 
automobile accident in August 1992 with subsequent neck and 
lower back pain. The Veteran underwent bilateral L5-S1, L4-5 
and L3-4 facet denervations in February 1993.

At an April 1993 VA examination it was noted the Veteran had 
been unemployed since August 1992 due to a back injury on 
that date. Following that examination the examiner diagnosed 
neck and low back pain, with a history of a motor vehicle 
accident.

Social Security Administration records show the Veteran 
received disability benefits in September 1993 decision as a 
result of his 1992 back injury.

At a January 1994 VA examination, the Veteran reported he was 
involved in an automobile accident in which he was rear ended 
in August 1992.  He had injury to his cervical spine, mid- 
spine area, and low back area. He reported that he worked 
predominantly in construction from 1977 to 1981 when he was 
laid off. He worked as a welder in 1986 and in a 
hydroelectric plant in 1987.  He then worked as a coal miner 
until 1989.  He worked for United Parcel Service until his 
motor vehicle injury in 1992.  He has not worked since the 
accident.  After examination, the Veteran was diagnosed with 
chronic dorsal and cervical spine strain, secondary to 
trauma; possible discogenic disease, lumbar spine. An opinion 
linking these disorders to service was not offered.

At an October 1995 VA examination, the Veteran reported 
injuring his low back when he was rear-ended in August 1992. 
The Veteran complained of constant low back pain with 
radiation bilaterally to the feet. The diagnosis after 
examination was chronic low back pain with bulging disc at L4 
and L5.

In a March 1996 letter from Louis Groves, Jr., M.D., he noted 
that, "I treated [the Veteran] in 1976 for back injuries, 
those medical records are no longer available."

At a personal hearing in January 1997 the Veteran testified 
that he and a friend wrecked his car going downhill with 
another vehicle, "It (threw) me out of the car and across 
the road into the bank. I went to the Richmond Hospital where 
Dr. Groves treated me and then, of course, I went to his 
office at that time. I was not able to go back to Washington 
State in Bremerton where I was based at that time because of 
my injuries to my back.  I couldn't travel and that's why I 
brought statements because when I got the paper that said 
that they didn't have anything in my record about it.  So I 
got one from Dr. Groves and one from the friend of mine that 
was in the vehicle with me and a statement from my mother. 
..."

In April 2001, the Veteran underwent a re-exploration fifth 
lumbar laminectomy, fifth lumbar/first sacral discectomy, 
posterior lumbar interbody fusion with cage technology, 
pedical screws and autograft spinous process. Treatment 
records show ongoing complaints of chronic back pain.

In April 2004 the RO received a November 2002 letter from the 
Director of the Pain Clinic at the VA Medical Center in 
Clarksburg, West Virginia. The clinician noted that the 
Veteran was followed in the clinic for several years for 
chronic low back pain.  He noted that he had long discussions 
with the Veteran concerning his medical history.  Further, he 
had extensively reviewed his medical records noting that:

[The Veteran] was healthy and active 
until a motor vehicle accident occurred 
while he was in the military in 1976.  A 
jeep he was traveling in flipped and he 
was thrown from the vehicle.  He was 
hospitalized at the time and required 
approximately a month of recuperation.  
Since that time forward [the Veteran] has 
continued to have problems relate to the 
original injuries suffered in the jeep 
accident.  He was later diagnosed by x-
rays and MRI to have degenerative disc 
disease of his lumbar spine, advanced for 
someone his age, suggesting prior 
injuries.

In my opinion, [the Veteran's] continuing 
back problems are a direct result from 
the initial injuries suffered in the 
military from the original motor vehicle 
accident, and I fully support [the 
Veteran's] claim, to any benefits to 
which he is entitled.

VA medical records dated 1999 to 2004 show treatment for the 
Veteran's low back disability. A November 2000 MRI showed 
evidence of disc space narrowing at L5-S1 and minimally at 
L4-5. In December 2000 it was noted the Veteran had two 
lumbar disc operations performed at L5, S1 in January 1999 
and March 2000. 

VA treatment records dated October 2006 show the Veteran had 
a lumbar epidural steroid injection. Later that month he 
complained of worsening of his lower back pain. CT of the 
lumbar spine revealed residual moderate to severe canal 
stenosis at the L4-L5 level just above the level of the 
laminectomy; unilateral right L4-L5 neural foraminal 
stenosis.

Various statements from the Veteran's mother, sister, and 
friends indicate that the Veteran was home on leave from 
service in 1976, had a car accident and injured his mid back.  
A statement from [redacted] dated January 1997 indicated 
that he was with the Veteran when he was involved in an 
automobile accident while on leave in 1976 injuring his back.

The Veteran's personnel records were available and reviewed. 
Numerous documents are available and indicate that at the 
time the Veteran indicates he was recuperating from his 
automobile accident while on emergency leave in May or June 
1976, he was in the process of obtaining a hardship discharge 
because his parents were totally disabled due to illness. 
There was no evidence that the Veteran was involved in an 
automobile accident in which he received one month's 
emergency leave from the military. In fact, the records show 
that the Veteran was on unauthorized absence from June to 
October 1976. In a statement from the Veteran in support of 
his hardship discharge, he indicated entering into periods of 
unauthorized absence and used 50 days leave attempting to 
assist his parents. A statement from the physician of the 
Veteran's father indicated that the Veteran's father was 
hospitalized in June 1976.


Analysis

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that the preponderance of the evidence is 
against entitlement to service connection for a low back 
disorder.  In this regard, the Board does not find the 
Veteran's allegations credible, and hence, there is no 
credible basis to find that he incurred a low back disorder 
in service. 

The Veteran's service history, which was prepared 
contemporaneously with his active duty service, differs 
dramatically from his testimony. The records reveal that his 
parent's were both disabled during his period of service.  He 
went on leave in February 1976 to help them and his younger 
sister. Rather than return to duty at the end of his term of 
authorized leave, he requested a hardship separation from 
service to support his family.  The records indicate that he 
was ordered to return to his duty post prior to processing a 
hardship separation.  When the appellant did not return to 
duty he was declared a deserter, from February 1, 1976 to 
July 19, 1976.

He apparently returned to duty but began another term of 
unauthorized absence on November 9, 1976.  After being 
returned to military control he was court-martialed and 
convicted of two counts of unauthorized absence from June 21, 
1976 to October 15, 1976, and from November 9, 1976 to 
January 4, 1977.  His sentence was suspended and he was 
reassigned in an effort to rehabilitate him. Subsequently in 
June 1977 he was granted a hardship discharge.
  
The official records show that he was on annual leave from 
May 10, 1976 to June 10, 1976.  As such, his May 20, 1976 
automobile accident occurred during a term of active duty.    

Significantly, the service medical records are negative for 
findings relating to a low back disability. A low back 
disability was not documented until 1981 when he injured his 
back after lifting bags of cement.  While the evidence shows 
that the Veteran was involved in an automobile accident in 
May 1976, that evidence reveals a complaint of headache and a 
ribcage injury.  There is no evidence that a back injury was 
sustained at that time.  He was involved in a second 
automobile accident postservice in 1992. Within a few weeks 
of the second accident he was complaining of severe back pain 
and was surgically treated for his injuries.  

In the history the Veteran provided at his April 1993, 
January 1994, and November 1995 VA examinations, he only 
reported the postservice 1992 automobile accident as the 
cause of his back pain and disability. He did not reference 
any prior back disorder, including a back disorder due to an 
alleged inservice injury.  Considering the alleged severity 
of the in-service injury, the absence of any discussion of 
the purported in-service injury until after 1995 renders any 
subsequent reference to in-service pathology highly suspect.

It was not until 1997 that the Veteran reported having an 
automobile accident in 1976 in which he was "thrown" from 
the vehicle and had to ask for emergency leave because he 
"could not travel" due to a back injury.  The Veteran has 
noted; however, that he was not hospitalized due to this 
accident and was treated on an outpatient basis.  

The fact that the first showing of any lumbar spine 
disability is years after service is evidence against the 
Veteran's claim. See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000). The Veteran's 
allegations of continuity of symptomatology of chronic low 
back disability following his discharge from service are not 
credible for the reasons described above.

Although a statement dated March 1996 from Louis Groves, Jr., 
M.D., indicated he treated the Veteran for back injuries in 
1976, the physician indicated the medical records were no 
longer available and did not explain the severity of the 
automobile accident or the injuries sustained as a result of 
this accident.  This statement did not link the Veteran's 
current back disability to treatment he received in 1976. 
Therefore, this statement is inadequate to establish a 
connection between the Veteran's current back disability and 
service.

While a November 2002 letter from the VA Medical Center 
Clarksburg Pain Clinic Director linked the Veteran's back 
condition to the 1976 automobile accident, he did not refer 
to any contemporaneously prepared medical evidence to support 
his statement. The physician did not comment on the absence 
of medical evidence in the service medical records concerning 
the 1976 back injury, or comment on the Veteran's denial at 
his June 1977 separation examination of any history of 
recurrent back pain.  Nor did he discuss the impact of the 
1981 postservice job injury or the 1992 automobile accident 
and how these may have affected the etiology of the Veteran's 
back pathology. 

Further, as there were no medical treatment records in the 
claims file for a back injury subsequent to a 1976 automobile 
accident, the statement was based totally on the Veteran's 
own self reported history.  For this reason, the November 
2002 medical statement is inadequate to establish a 
connection between the current back disability and service. 
Such a connection is an essential element in a claim for 
service connection. 

Hence, the statements from Dr. Groves and the VA Medical 
Center Director of the Pain Clinic have no probative value 
because it is clear that they are based upon statements 
provided by the Veteran, which the Board finds are not 
credible. Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993).

The Veteran was involved in an automobile accident in 1976, 
the severity of that accident is unknown.  The Veteran's 
assertion, as well as like assertions by others, that he was 
thrown from the vehicle but not hospitalized, even for 
observation, is, however, not credible. There is no evidence 
in the personnel file that he was involved in an automobile 
accident and necessitating emergency leave for one month.  
Rather, the documentation shows that the Veteran was 
attempting to secure a hardship discharge at this time 
because of the health of his parents. There are numerous 
statements from the Veteran's family in May and June 1976 
concerning the health of his parents in support of the 
hardship discharge petition, but there is not a single 
notation that the appellant himself sustained a back injury 
in 1976 or at any time while on active duty.  Thus, the 
Veteran's statements in that regard are not credible or 
probative.

The Board has not overlooked the lay statements, or the 
appellant's personal hearing testimony, or the personal 
hearing testimony of the witness. Lay witnesses can testify 
as to the visible symptoms or manifestations of a disease or 
disability. Caldwell v. Derwinski, 1 Vet. App. 466 (1991). As 
is the case with the appellant's assertions, these statements 
cannot be accepted, because the persons presenting them lack 
medical training. Although these persons are may be sincere 
in their assertions, they are not qualified to make a medical 
judgment as to the connection between the Veteran's current 
back disability and service. The incapacity of such lay 
persons to provide evidence regarding medical matters is a 
legal principle that has been long established by Court 
precedent. See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim. There is not an 
approximate balance of positive and negative evidence 
regarding the merits of the Veteran's claim that would give 
rise to a reasonable doubt. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

The claim is denied.


ORDER


Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


